Merrell, J. (concurring):
I concur for reversal upon both grounds urged for appellant.
The questions asked the witness Stewart, disclosing his interest in the litigation, were entirely proper. In weighing his testimony, the jury was entitled to know whether the witness was entirely disinterested or whether he was a paid employee of some one vitally interested in the result of the trial. Such information clearly would be of inestimable benefit in aiding the jury in determining the credibility of the witness and the weight to be given his testimony. It is of secondary importance that the replies to the questions asked might unexpectedly disclose facts prejudicial to the defendant’s rights. Any resulting prejudice might easily be taken care of by a watchful court in its charge, or by way of instruction to the jury at the time the prejudicial matter appeared. In a case beyond the control of the court, any verdict resultant from such prejudice could and would be set aside.
The imposition of costs was erroneous. Costs are entirely a creature of the statute, and respondent points to no Code provision or other statutory authority permitting the imposition of *39costs in such a case as that under consideration. In the absence of such statutory authority no costs could be properly allowed. If plaintiff’s attorney was guilty of contemptuous conduct, the court had the undoubted authority to punish him for his misconduct. But such was not the course adopted by the trial judge in this case, the learned trial court explicitly stating that costs were not imposed as a punishment to plaintiff, but to compensate the defendant.
Order reversed, with ten dollars costs and disbursements.